Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 11/29/2021. The changes and remarks disclosed therein have been considered. Claims 19, 25 and 31 have been amended. Therefore, claims 1-35 remain pending in the application.

Allowable Subject Matter
Claims 1-35 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Jo (US 20180240516 Al).
Jo discloses a memory system includes: a memory device; a cache memory suitable for caching a portion of a data stored in the memory device; and a read voltage controller suitable for controlling a level of a read voltage of the memory device by comparing a cache data in the cache memory with a data from the memory device corresponding to the cache data.
Regarding independent claim 1 (and the respective dependent claims 2-16), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: applying a plurality of voltages to a plurality of memory cells as part of a pre-read portion of a read operation; applying a first read voltage to a memory cell of the plurality of memory cells to identify a logic state stored by the memory cell as part of a read portion of the read operation based at least in part on applying the plurality of voltages.
Regarding independent claim 17 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: applying a plurality of voltages to a plurality of memory cells as part of a pre-read portion of a read operation; applying a first read voltage with a first magnitude and a first polarity to a memory cell of the plurality of memory cells to identify a logic state stored by the memory cell as part of a read portion of the read operation based at least in part on applying the plurality of voltages.
Regarding independent claim 23 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: applying a plurality of voltages to a plurality of memory cells as part of a pre-read portion of a read operation; applying a first read voltage with a first polarity to a memory cell of the plurality of memory cells to identify a logic state stored by the memory cell as part of a read portion of the read operation based at least in part on applying the plurality of voltages.
Regarding independent claim 29 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: apply a plurality of voltages to the plurality of memory cells as part of a pre-read portion of a read operation; apply a first read voltage to a memory cell of the plurality of memory cells to identify a logic state stored by the memory cell as part of a read portion of the read operation based at least in part on applying the plurality of voltages.
Regarding independent claim 33 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including:  apply a plurality of voltages to a plurality of memory cells as part of a pre-read portion of a read operation; apply a first read voltage to a memory cell of the plurality of memory cells to identify a logic state stored by the memory cell as part of a read portion of the read operation based at least in part on applying the plurality of voltages.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824